IN THE COMMONWEALTH COURT OF PENNSYLVANIA



County of Allegheny, Pennsylvania, :
                  Appellant        :
                                   :
            v.                     :
                                   :
Allegheny County Prison Employees :    No. 1469 C.D. 2019
Independent Union                  :


                              ORDER

     AND NOW, this 7th day of January, 2021, IT IS HEREBY ORDERED that
the above-captioned opinion filed November 19, 2020, shall be designated
OPINION rather than MEMORANDUM OPINION and it shall be reported.



                             _____________________________________
                             CHRISTINE FIZZANO CANNON, Judge